EXHIBIT 10.1

ENGAGEMENT LETTER

June 12, 2006

 

Mr. David Gartzke
Chairman and CEO
ADESA, Inc.
13085 Hamilton Crossing Boulevard
Carmel, IN  46032

Dear Dave:

Thank you for the opportunity to work with ADESA, Inc. (“ADESA” or the
“Company”). This letter agreement (“Agreement”) sets forth the terms of our
engagement.

SCOPE OF SERVICES

Timothy Clayton, the sole principal of Emerging Capital, will serve as interim
Chief Financial Officer of the Company and will provide consulting services
consistent with the duties and responsibilities of the Chief Financial Officer.
This includes assisting the Company with the financial reporting process,
providing required certifications, financial forecasting, budgeting, performance
measurement, strategic planning, internal controls, investor relations,
administration assistance and assistance in other areas as desired by the
Chairman and Chief Executive Officer of the Company. He will work closely with
the senior management team and report to the Chairman and Chief Executive
Officer of the Company. It is expected that the fulfillment of the services
outlined above will require a substantial amount of effort during this period
which has been estimated to be approximately 150 to 200 hours per month. It is
understood that Mr. Clayton will be named as an officer of the Company by the
Board of Directors and will accordingly be covered under the Company’s Directors
and Officers liability insurance policy.

The initial term of the services covered by this Agreement is four months. Such
initial term may be extended at the mutual agreement of the parties. At the end
of the initial term, the parties may discuss the ongoing needs of ADESA and
consider revisions to the terms of this Agreement, if necessary. Either party
may terminate this Agreement upon 30 days’ advance written notice; provided,
however, that if termination is initiated by the Company before the end of the
four month, initial term contemplated by this Agreement, the Company will pay
Emerging Capital an amount equal to the product of the period remaining under
this Agreement multiplied by the monthly retainer.


--------------------------------------------------------------------------------




Upon termination of this Agreement, Emerging Capital shall deliver to the
Company all work product, tangible manifestations of Confidential Information
(as defined below) and Company property in it’s or Mr. Clayton’s possession or
under it’s or Mr. Clayton’s control.

INDEPENDENT CONTRACTOR/WORKS FOR HIRE

The parties agree that Emerging Capital is an independent contractor and, as
such, neither Emerging Capital nor any employee or agent of Emerging Capital
shall be deemed an employee of ADESA. As a consequence, ADESA is not responsible
for withholding or deducting from its payments to Emerging Capital any sums for
federal or state income taxes; social security; medical, dental, worker’s
compensation or disability insurance coverage; pension or retirement plans; or
the like. Emerging Capital specifically agrees to pay for any and all federal
and state taxes and other payments lawfully due in connection with the
compensation received pursuant to this Agreement.

During the term of this Agreement, Mr. Clayton agrees to comply with the
Company’s internal policies and procedures.

Emerging Capital and Mr. Clayton acknowledge that during the term of this
Agreement, Emerging Capital and Mr. Clayton will receive information not
generally known to others outside of the Company relating to the Company’s trade
secrets, strategies, plans, marketing, sales, finances, operations or other
related information (“Confidential Information”) from the Company in connection
with this engagement and hereby agree to use the same care and discretion to
avoid disclosure, publication or dissemination of any such Confidential
Information as used with its/his own similar information, but no less than
reasonable care.

Emerging Capital and Mr. Clayton agree not to directly or indirectly, whether
alone or jointly with any other person or entity, solicit any employee, customer
or agent of the Company to leave the Company’s employ and/or to cease doing
business with the Company for any reason.

All documentation, training materials, and other works developed by Emerging
Capital or Mr. Clayton under this Agreement, as well as all papers, records and
the like prepared or produced by Emerging Capital or Mr. Clayton in the
performance of services under this Agreement, shall hereinafter be referred to
as “Works.”  All Works shall be the sole and exclusive property of the Company
and the Company shall have the right to examine Works at any time.

PROFESSIONAL FEES

The fees for the services outlined in this Agreement will be a $33,500 monthly,
non-refundable retainer payable at the beginning of each month. The services
contemplated by this Agreement will begin on or about June 15, 2006 and the
retainer payment for June, 2006 will be equal to a normal monthly retainer, pro
rated for the period engaged during June, 2006. As noted above, if the time
incurred or expected to be incurred is inconsistent with this fee level, the
parties agree to discuss a modification of these terms for the next engagement
period, if any.


--------------------------------------------------------------------------------




In addition, Mr. Clayton will be eligible for and participate in the ADESA
annual incentive bonus plan established for the Chief Financial Officer for
2006. The amount to be paid will be equal to the pro rata amount of the annual
bonus earned for this position. The pro rata portion will be based on the amount
of time that Mr. Clayton serves as the Chief Financial Officer of the Company.
It is understood that any amounts payable hereunder related to the 2006 annual
incentive bonus may not be calculated or paid until after the end of 2006, which
may be after the term of this Agreement.

The fees outlined above are exclusive of reasonable and customary expenses that
would be incurred in this process such as travel, meals, lodging, and delivery
services.

We will bill the Company at the beginning of each month and expect payment
promptly upon receipt.

It is understood that Mr. Clayton will be entitled to vacation time during this
engagement. This time would be considered paid time off which would be
consistent with the amount of time normally provided to the Chief Financial
Officer.

INDEMNIFICATION

ADESA agrees to indemnify and hold Emerging Capital and Mr. Clayton harmless
from and against any and all damage, loss, cost, expense, obligation, claim or
liability, joint or several, to which Emerging Capital and Mr. Clayton may
become subject in connection with the performance of its obligations hereunder,
including, without limitation any claim arising under federal or state
securities laws, under any other statute, at common law or investigation, and to
reimburse Emerging Capital for any reasonable legal or other expenses (including
the cost of any investigation and preparation) incurred by Emerging Capital and
Mr. Clayton arising out of or in connection with any action or claim in
connection therewith, whether or not resulting in liability; provided however
that ADESA shall not be liable in any such case to the extent that any such
loss, claim, damage or liability is found in a final judgment by a court to have
resulted from Emerging Capital’s gross negligence, bad faith or intentional
misconduct in performing the services provided for under this Agreement.
Emerging Capital and Mr. Clayton shall not be liable for any and all actions of
other parties. This indemnification shall survive any termination or expiration
of this Agreement.

MISCELLANEOUS

This Agreement sets forth the entire agreement and understanding between ADESA
and Emerging Capital as to the subject matter hereof and merges with and
supersedes all prior discussions, agreements, and understandings of any kind and
every nature between them. This Agreement shall not be changed, modified or
amended except in a writing signed by both parties to the Agreement. This
Agreement shall be governed in all respects by the laws of the State of Indiana,
with giving effect to the principles of conflicts of laws.


--------------------------------------------------------------------------------




We are pleased to enter into this engagement and having Mr. Clayton serve as
interim Chief Financial Officer of the Company.

 

Sincerely,

/s/ Timothy C. Clayton

Timothy C. Clayton
Emerging Capital

 

Agreed and Accepted this 19th day of June 2006 by:

 

ADESA, Inc.

 

By:  /s/ David G. Gartzke
Name:  David G. Gartzke
Title:  Chairman and Chief Executive Officer

 


--------------------------------------------------------------------------------